Title: To George Washington from William Heath, 1 March 1781
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     West point, March 1. 1781.
                  
                  I have this moment received a letter from Mr Commissary Stevens, in which he expresses himself as follows.
                  "Mr Forsyth’s clerk informs me that one hundred barrels of flour and twelve barrels of beef were left at Pecks hill, which were sent there for the detachment that marched last week, and that they were without guard.  I wish, if you think proper, you would give directions for them to be returned to the Continental Village, otherwise that you would find a guard to secure them until you or his Excellency think proper to have them removed.  There is also a hogshead of rum."
                  Immediately on the receipt of the foregoing, I ordered a small guard for the protection of the stores—as they certainly must have been exposed.  But as I know not how so large a quantity of provisions came there, by whose order, or for what purpose they may be designed, I wish to know your Excellency’s pleasure respecting them.
                  The Massachusetts Sub-Clothier has a quantity of blankets, shirts, hose & shoes, which are much wanted by the troops—Has your Excellency any objection to their being issued?  I have the honor to be, With the Greatest respect, Your Excellency’s Most Obedient servant
                  
                     W. Heath
                  
               